Title: Orders, 22 December 1755
From: Washington, George
To: 



Boston—
Winchester: December 22d 1755.

A Return is to be made every morning to Colonel Washington of the number of men in this town—and all contingences.
During his stay here, no provision is to be delivered out, but by a written order from him or the aid de camp. The Commissary is to send up the Cask of Tools by the first waggon that goes to the Fort. The following men being judged unfit for Duty, on Review; are ordered to be discharged: vizt
Francis Harlowin. Enlisted by Ensign Fleming

               
                  William Cross—
                  ditto do
               
              
                  William Passwater
                  ditto do
              
              
                 Patrick Connelly
                 Lieutenant Brokenbrough.
              
               
                  Henry Banks
                  Captain McKenzie.
               
               
                  John Hanks, an old Soldier.
               
            
The Commissary is to allow each of them eight days provision to carry them home.
All the Recruits now in town, who have not received Clothes and arms; are to have them delivered to them to-day. The Officers and Commissary to be very exact; and see that none of them receive them twice. The Commissary to see that the Store-Houses are immediately repaired and secured: he is also to give in a return of the Arms which have been delivered to George Wright to repair.
